Russell, J.
1. The various assignments of error based upon the alleged unconstitutionality of section 434 of the Penal Code of 1910 are eon- ■ trolled adversely to the contentions of the plaintiff injerror, by the answer of the Supreme Court to the questions certified to it by this court in this case. 138 Ga. 794 (76 S. E. 53).
2. Where an agent of a non-resident dealer in intoxicating liquor distributes circulars and price-lists of such liquors, and, in connection " therewith, personally gives away samples of such intoxicating liquors in this State, he is guilty of soliciting, within the terms of section 434 of the Penal Code. ■ Judgment affirmed.